712 N.W.2d 490 (2006)
474 Mich. 1127
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Bernarion Delshawn VANLEER, a/k/a Catrel Marquion Vanleer and Bernarion Dashawn Vanleer, Defendant-Appellant.
Docket No. 130180. COA No. 255084.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the October 27, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we *491 are not persuaded that the questions presented should be reviewed by this Court.